DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a program logic adapted to perform a method ….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, claim 20 cites, in part, “a program logic adapted to perform a method ….” It is not clearly pointed how the program logic is adapted, e.g., being used in a processor to perform the method or other computer components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites the limitation "the second relevance score" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Rapid Prediction of Bacterial Heterotrophic Fluxomics Using Machine Learning and Constraint Programming”, Stephen Gang Wu et al. (referred hereafter Wu et al.) – provided in IDS filed on 09/29/2020.
Referring to claim 1, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), comprising:
providing a metabolic model of a cell of the specific cell type (e.g., metabolic fluxes – Abstract; page 2, Introduction: 1st para.; Figure 1), the metabolic model including a plurality of intracellular and extracellular metabolites (page 2, Introduction: 1st para.; pages 6-8, Stoichiometric Constraints and Boundary section) and a plurality of intracellular and extracellular fluxes (Abstract; pages 2-3, Introduction section), the metabolic model comprising stoichiometric equations specifying at least one stoichiometric relationship between one of the intracellular and one of the extracellular metabolites (pages 6-8, Stoichiometric Constraints and Boundary section);
at each of a plurality of points in time during cultivation of the cell culture (Figures 1 & 2):
receiving a plurality of measurement values measured at said point in time (Figure 2), said measurement values comprising concentrations of a plurality of extracellular metabolites of the metabolic model in the culture medium of the cell culture and a measured cell density of the cells in the cell culture (pages 3-4, Data Collection section; page 9, Constraint Programming and Input Checking section; Overall System Design section; Figures 2-3);
inputting the received measured values as input parameter values into a trained machine learning program logic - MLP – (page 4, Feature Vector for ML section; pages 4-6, Machine Learning Algorithms section; Figure 4);
predicting extracellular fluxes of the extracellular metabolites at a future point in time by the MLP using the received measurement values, the future point in time being a point in time subsequent to the point in time of receiving the measurement values, wherein the extracellular fluxes are uptake rates of the extracellular metabolites into a cell and/or release rates of the extracellular metabolites from a cell into the medium (pages 8-9, Flux Adjustment Using Stoichiometric Constraints section; pages 9-10, Pathway Map and Statistical Analysis section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 3-4);
performing metabolic flux analysis to calculate the intracellular fluxes at the future point in time using the predicted extracellular fluxes of the extracellular metabolites and the stoichiometric equations of the metabolic model (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
As to claim 2, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), further comprising a generation of MLP by machine learning, wherein said generation comprises:
generating a training data set, wherein said generating comprises:
at each of a plurality of training points in time during the cultivation of at least one training cell culture of cells of the specific cell type (page 4, Feature Vector for ML section; pages 4-6, Machine Learning Algorithms section; Figure 4; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10):
receiving a plurality of measurement values measured at said training point in time, said measurement values comprising concentrations of a plurality of extracellular metabolites of the metabolic model in the culture medium of said at least one training cell culture and a measured cell density of the cells in said at least one training cell culture (pages 6-8, Stoichiometric Constraints and Boundary section; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
receiving the time indication of the current training point in time (pages 6-8, Stoichiometric Constraints and Boundary section); and
calculating extracellular fluxes of the extracellular metabolites as a function of the measured values received at that point in time and the measured values received at the respective preceding point in time, wherein the extracellular fluxes are uptake rates of the extracellular metabolites into the cell and/or release rates of the extracellular metabolites into the medium (pages 8-9, Flux Adjustment Using Stoichiometric Constraints section; pages 9-10, Pathway Map and Statistical Analysis section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 3-4; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
training the MLP, wherein the training comprises:
inputting the measured values received at each of the training points in time as input parameter values to the MLP, and inputting the extracellular fluxes calculated for that following point in time at each point in time following that training point in time as output parameter values associated with those input parameter values to the MLP (page 4, Feature Vector for ML section; pages 4-6, Machine Learning Algorithms section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 4-6; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10); and
performing a learning process by the MLP in such a way that the MLP learns to predict the respective associated output parameter values based on the input parameter values (pages 11-13, Optimization of Algorithms and Parameters section; Figures 4-6; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
storing the trained MLP in a volatile or non-volatile storage medium (pages 13-14, Cases Studies section; Figure 7; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
Referring to claim 3, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the training data set is generated such that at each of a plurality of training points in time during the cultivation of multiple training cell cultures of cells of the specific cell type, the measured values and time specifications are received and the extracellular fluxes of the extracellular metabolites are calculated (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10), wherein the cell cultures are cultivated in bioreactors of different types, wherein the types of bioreactors comprise at least two different bioreactor types from the following bioreactor types: a fed-batch bioreactor, a batch bioreactor, a perfusion reactor, a chemostat and a split-batch bioreactor (page 2, Introduction: 1st para.; page 4, Feature Vector for ML section; Figure 1).
As to claim 4, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the MLP is a neural network or a system of several neural networks (pages 2-3, Introduction section; pages 4-6, Machine Learning Algorithms section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 4-6).
Referring to claim 5, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the measured concentrations of the multiple extracellular metabolites are each:
an indication of the volume-related content of the metabolite, in particular a mass concentration (pages 6-8, Stoichiometric Constraints and Boundary section) or a substance concentration, or
a value which correlates in a linear manner or at least approximately linearly with the volume-related content, in particular a corrected or normalised measured metabolite concentration or a measured flux of the extracellular metabolite.
As to claim 6, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the MLP is a system of several sub-MLPs, wherein the individual sub-MLPs contained in the system have each been trained to predict the extracellular flux of a single extracellular metabolite and are selectively used to predict the extracellular flux of this single extracellular metabolite at the future point in time (pages 11-13, Optimization of Algorithms and Parameters section; Figures 4-6; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
Referring to claim 7, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the MLP uses measured concentrations of a plurality of extracellular metabolites as input parameter values for predicting the extracellular flux of a single one of the extracellular metabolites, wherein the plurality of extracellular metabolites used as input parameter values differ for at least two of the extracellular metabolites whose extracellular flux is to be determined (pages 9-10, Pathway Map and Statistical Analysis section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 3-4; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
As to claim 10, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the MLP uses measured concentrations of a plurality of extracellular metabolites as input parameter values for predicting the extracellular flux of each of the individual extracellular metabolites, wherein the plurality of extracellular metabolites comprises at least one, preferably at least two amino acids (pages 3-4, Data Collection section; pages 9-10, Pathway Map and Statistical Analysis section).
Referring to claim 11, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the plurality of points in time are separated by time intervals of 10 minutes to 48 hours (Figure 10), preferably 1-24 hours.
As to claim 12, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein the cell type is a genetically modified cell type which is maintained and/or grown in a bioreactor for the purpose of obtaining a biomolecule (pages 3-4, Data Collection section; pages 9-10, Pathway Map and Statistical Analysis section).
Referring to claim 13, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), wherein at each of the future points in time a calculation of several or all of the intracellular fluxes of the metabolic model is performed (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
As to claim 14, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), further comprising:
identifying one or more intracellular metabolites of the metabolic model whose calculated intracellular fluxes deviate from a respective reference value or reference value range by more than the threshold value (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
automatically identifying that intracellular flux which acts as a limiting factor for cell growth or production of a desired biomolecule (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
Referring to claim 15, Wu et al. disclose a method for monitoring and/or controlling a bioreactor which includes the cell culture of cells of a specific cell type, comprising:
calculating the intracellular fluxes of the cells at a future point in time (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10) according to the method according to claim 1;
comparing the predicted intracellular fluxes with reference values or reference value ranges for acceptable intracellular fluxes of the respective one or more intracellular metabolites (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
issuing a warning if a deviation of the calculated intracellular flux of at least one of the intracellular metabolites from its respective reference value or reference value range exceeds a limit value (page 9, Constraint Programming and Input Checking section; Overall System Design section); and/or
sending a control command to the bioreactor to automatically initiate steps which change the state of the bioreactor or the medium contained therein in such a way as to reduce the deviation, wherein the automatic steps include in particular a change in the quantity and/or a change in the composition of a culture medium (page 4, Feature Vector for ML section; pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
As to claim 16, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), further comprising:
identifying the reaction within the metabolic model of the cells which acts as a limiting factor for cell growth or production of a desired biomolecule (pages 11-13, Optimization of Algorithms and Parameters section; pages 13-14, Case Studies section; Figure 10); and
automatically adding of selectively those substances which modify the intracellular flux acting as a limiting factor in such a way as to promote cell growth or production of the biomolecule or the quality of the biomolecule, or issuing a request for such addition via a user interface (pages 11-13, Optimization of Algorithms and Parameters section; pages 13-14, Case Studies section; Figure 10).
Referring to claim 18, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), further comprising:
calculating the current extracellular flux of one or more of the extracellular metabolites from the concentrations of the extracellular metabolites measured at the current point in time and at the previous point in time (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10);
performing a further metabolic flux analysis to calculate the current intracellular fluxes at the current point in time using the calculated current extracellular fluxes of the extracellular metabolites and the stoichiometric equations of the metabolic model (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10); and
using the calculated current intracellular fluxes as a characterization of a current metabolic state of the cells of the cell culture (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
As to claim 19, Wu et al. disclose a method for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract),
wherein a concentration of lactate dehydrogenase -LDH- measured in the medium of the cell culture is further received at each of the points in time during the cultivation of the cell culture (page 4, Feature Vector for ML section; page 18, Limitations of Machine Learning section);
wherein the prediction of the extracellular fluxes of the extracellular metabolites at each of the future points in time by the MLP is made using a corrected rather than the measured cell density, wherein the calculation of the corrected cell density comprises for each of the points in time (page 4, Feature Vector for ML section; page 18, Limitations of Machine Learning section):
calculating the density of lysed cells in the medium of the cell culture as a function of the measured LDH concentration, said function being an empirically determined, heuristic and linear function representing the relationship of the LDH concentration in the medium to the number of lysed cells of that specific cell type (page 4, Feature Vector for ML section; page 18, Limitations of Machine Learning section);
calculating the corrected cell density as the sum of the measured cell density in the medium and the calculated density of the lysed cells (page 4, Feature Vector for ML section; page 18, Limitations of Machine Learning section).
Referring to claim 20, Wu et al. disclose a system for predicting the metabolic state of a cell culture of cells of a specific cell type (Abstract), comprising:
one or more processors (Abstract);
a first interface for receiving measurements from a bioreactor containing the cell culture (Figure 1);
a volatile or non-volatile storage medium (Abstract) comprising:
a metabolic model of a cell of the specific cell type (e.g., metabolic fluxes – Abstract; page 2, Introduction: 1st para.; Figure 1), the metabolic model including a plurality of intracellular metabolites and extracellular metabolites (page 2, Introduction: 1st para.; pages 6-8, Stoichiometric Constraints and Boundary section) and a plurality of intracellular and extracellular fluxes (Abstract; pages 2-3, Introduction section), the metabolic model including stoichiometric equations specifying at least one stoichiometric relationship between one of the intracellular and one of the extracellular metabolites (pages 6-8, Stoichiometric Constraints and Boundary section);
a trained machine learning program logic -MLP- (page 4, Feature Vector for ML section; pages 4-6, Machine Learning Algorithms section; Figure 4);
a program logic adapted to perform a method at each of a plurality of points in time during the cultivation of the cell culture (Abstract), the method comprising:
receiving a plurality of measurement values measured at said point in time (Figure 2) via the first interface, the measurement values comprising concentrations of a plurality of extracellular metabolites of the metabolic model in the culture medium of the cell culture and a measured cell density of the cells in the cell culture (pages 3-4, Data Collection section; page 9, Constraint Programming and Input Checking section; Overall System Design section; Figures 2-3);
inputting the received measured values as input parameter values to the MLP (page 4, Feature Vector for ML section; pages 4-6, Machine Learning Algorithms section; Figure 4);
predicting extracellular fluxes of the extracellular metabolites at a future point in time by the MLP using the received measurement values, the future point in time being a point in time subsequent to the time of receipt of the measurement values, wherein the extracellular fluxes are uptake rates of the extracellular metabolites into a cell and/or release rates of the extracellular metabolites from a cell into the medium (pages 8-9, Flux Adjustment Using Stoichiometric Constraints section; pages 9-10, Pathway Map and Statistical Analysis section; pages 11-13, Optimization of Algorithms and Parameters section; Figures 3-4);
performing metabolic flux analysis to calculate the intracellular fluxes at the future point in time using the predicted extracellular fluxes and the stoichiometric equations of the metabolic model (pages 14-17, Improving Flux Balance Analysis of Microbial Metabolism Via MFlux section; Figures 8-10).
Allowable Subject Matter
6.	Claims 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The reason for allowance of claim 8 is the inclusion of:
measuring the concentrations of all input candidate metabolites over a plurality of points in time, wherein the input candidate metabolites comprise all extracellular metabolites that are measurably available in a reference bioreactor with a cell culture of the specific type or comprise all extracellular metabolites of the metabolic model;
for each of the extracellular metabolites whose extracellular flux is to be predicted, performing a selection procedure to identify the plurality of extracellular metabolites to be used as input parameter values for predicting the extracellular flux of that single metabolite, the selection procedure comprising, with respect to that single metabolite, respectively 
(a) defining a first set of extracellular metabolites, the first set comprising all candidate input metabolites;
(b) calculating a first relevance score of each of the extracellular metabolites in the first set as a function of the measured concentrations of that metabolite, the first relevance score indicating the predictive power of the concentration of the respective extracellular metabolite with respect to the extracellular flux of that single extracellular metabolite;
(c) transferring only that one of the extracellular metabolites having the highest first relevance score from the first set to a still empty second set of extracellular metabolites, removing this metabolite from the first set;
d) calculating a further relevance score of each of the extracellular metabolites in the first set as a function of the measured concentrations of that metabolite and the measured concentrations of all extracellular metabolites contained in the second set, the further relevance score indicating the predictive power of the concentration of the respective candidate input metabolite with respect to the extracellular flux of that single extracellular metabolite taking into account the metabolites already contained in the second set;
(e) transferring only that one of the extracellular metabolites of the first set which has the highest further relevance score to the second set, removing this metabolite from the first set, the transfer taking place only if, by the inclusion of this metabolite, the second set does not exceed a maximum limit for informative redundancy of the metabolites contained therein with respect to the prediction of the extracellular flux of this single extracellular metabolite;
(f) repeating steps d) and e) until no more metabolites can be transferred from the first to the second set without the second set exceeding the maximum informative redundancy limit; and
(g) using selectively only the metabolites transferred to the second set as input parameter values to predict the extracellular flux of that single extracellular metabolite.

Claim 9 is dependent upon claim 8.

The reason for allowance of claim 17 is the inclusion of:
culturing different cell cultures in multiple bioreactors, wherein the different cell cultures include different clones of cells of the specific cell type;
calculating the intracellular flux of one or more intracellular metabolites at multiple points in time separately for each of the cell clones according to claim 1;
identifying that one of the cell clones whose calculated intracellular flux of the one or more intracellular metabolites is metabolically most favorable.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	“Quantitative Intracellular Flux Modeling and Applications in Biotherapeutic Development and Production Using CHO Cell Cultures”, Huang et al., Biotechnology and Bioengineering, 2017 Wiley Periodicals, Inc., pp. 2717-2728.
	
	“Emerging Directions in Computer Applications to Biotechnology: Upgrading the Information Content of Biological Data”, Gregory Stephanopoulos, Annual Reviews in Control 23, 1999, pp. 61-69.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864